DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/22/2021 has been entered.

Status of Claims
•	This action is in reply to the RCE filed on 12/22/2021.
•	Claims 1, 14, 16, and 19 have been amended and are hereby entered.
•	Claim 21 has been added.
•	Claims 6, 8, 11, and 18 have been canceled.
•	Claims 1-5, 7, 9-10, 12-17, and 19-21 are currently pending and have been examined. 
•	This action is made Non-FINAL.

Response to Arguments
Applicant’s arguments filed November 24, 2021 have been fully considered but they are not persuasive.
The Examiner is maintaining the 35 USC § 112 rejections.  Applicant’s arguments with respect to 35 USC § 112(a) have been fully considered and are not persuasive.  Regarding Applicant’s arguments on pages 9-10, that there is support within the Specification for an insurance report indicating a value of an environmental parameter and/or a social parameter, the Examiner respectfully disagrees.  Applicant’s citation to the Specification offers no support for an insurance report that indicates a safety parameter, whether an environmental or social parameter.  In fact, the Specification at [0056] discloses that “The insurance claims, however, may not necessarily be in a format that a computing system may use to identify, determine, or update characteristics and/or values for various safety parameters.  The insurance claims may be in a natural language format… Consequently, the characteristics and/or values of a safety parameter (e.g., crime) may not be as apparent to the neighborhood safety system 202…the neighborhood safety system 202 may process the insurance claims to identify relevant terms associated with one or more parameters of the list of parameters.”  The Specification discloses that the insurance reports are not in a form that the computer system may use to identify a value for various safety parameters.  Instead, the system processes the input from the insurance report to identify a value for the safety parameter (see Specification at [0056]).  The 35 USC § 112 rejection is therefore maintained.
Applicant’s arguments with respect to 35 USC § 101 have been fully considered and are not persuasive.  
Regarding Applicant’s argument on pages 17-18, that the claims are not directed to a method and a system of organizing human activity, the argument is not persuasive.  As an initial matter, the claims rejected under 101 recite, in part, a method and a system of mental processes.  Furthermore, as indicated in the 35 USC § 101 rejection below, the claimed inventions allows for 
Regarding Applicant’s arguments on page 18, and again on page 19, that the claim is not attempting to tie up any judicial exception such that others cannot practice it, it is noted that “while preemption may signal patent ineligible subject matter, the absence of complete preemption does not demonstrate patent eligibility.”  Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1379 (Fed. Cir. 2015).  The instant application is reviewed within the framework of the Revised Guidance which specifies and particularizes the Mayo/Alice framework.  
Regarding Applicant’s argument on pages 18-19, that the claims are similar to Example 27, the Examiner respectfully disagrees.  As an initial matter, with respect to USPTO Examples, the Examiner analyzes the claims under the two part framework under Alice/Mayo.  The Examples provided in Office Guidance are hypothetical and intended to be illustrative only.  While some of the fact patterns in the examples draw from U.S. Supreme Court and U.S. Court of Appeals for the Federal Circuit decisions, the examples do not carry the weight of court decisions.  The claims in hypothetical Example 27 were found to be eligible because the claim’s description of initializing a local computer system using BIOS code stored at a remote memory location, by triggering the processor to transfer BIOS code between two memory locations upon a powering up of the computer and transferring control of the processor operations to that BIOS code, makes it	clear that the claim as	a whole would	clearly	amount	 to significantly more than any potential recited exception.  Turning to the instant application, the claims are not addressing a problem technical in nature, but are an improvement to a business process i.e., an improvement to the process of determining safety scores based on observations.  The Examiner finds no 
Regarding Applicant’s argument on page 19 that the claims are analogous to Example 39, the Examiner respectfully disagrees.  As an initial matter, with respect to USPTO Examples, the Examiner analyzes the claims under the two part framework under Alice/Mayo.  The Examples provided in Office Guidance are hypothetical and intended to be illustrative only.  While some of the fact patterns in the examples draw from U.S. Supreme Court and U.S. Court of Appeals for the Federal Circuit decisions, the examples do not carry the weight of court decisions.  Furthermore, the claim in hypothetical Example 39 were found to be eligible because the claim, reciting collecting digital facial images, applying transformations, creating training data, and training a neural network, does not recite an abstract idea.  In contrast, in the instant application, the claims recite an abstract idea.  As discussed in the 101 rejection below, the claimed inventions allows for generating a present value for an environmental pattern, identifying one or more terms to identify a value of a social parameter, and generating a neighborhood assessment for a desired geographic area, wherein the neighborhood safety assessment comprises a first score for neighborhood safety based on the social parameter, a second score for neighborhood safety based on the environmental parameter, a third score for neighborhood safety based on a holistic assessment of the social parameter and the environmental parameter, and a representation of the social parameter and the environmental parameter.  The claims of the instant application recite concept performed in the human mind, specifically an observation, evaluation, judgment, and opinion, which falls within the category of Mental Processes and therefore recites abstract idea.  The Examiner finds no parallel between the Applicant’s claims and the hypothetical, patent-eligible claim described in Example 39 of the October 2019 update.
Regarding Applicant’s arguments on pages 19-20, that the claims integrate the judicial exception into a practical application, the Examiner respectfully disagrees.  The Applicant further argues that at least the claim limitation of “generating, by the computing device executing logic via a safety parameter assessment engine comprising a machine learning algorithm trained to generate the neighborhood safety assessment based on the present value for the environmental parameter and based on the value of the social parameter” integrates the judicial exception into a practical application.  The argument is not persuasive.  Under the 2019 PEG, Step 2A, prong two, integration into a practical application requires an additional element(s) or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.  Limitations that are not indicative of integration into a practical application are those that generally link the use of the judicial exception into a particular technological environment or field of use-see MPEP 2106.05(h).  Here the claims recite a computing device having one or more processors; a user device; causing, by the computing device in real time one or more environmental sensors to generate a value; receiving, by the computing device and from a second device associated with the desired geographic area, data; processing via one or more natural language processors of the computing device, one or more terms; the computing device executing logic via a safety parameter assessment engine comprising a machine learning algorithm trained to generate the neighborhood safety assessment based on the present value for the environmental parameter and based on the value of the social parameter; and a visual spatial representation of the social parameter and the environmental parameter such that they amount to no more than generally linking the use of the judicial 
Furthermore, in determining whether a claim integrates a judicial exception into a practical application, a determination is made of whether the claimed invention pertains to an improvement in the functioning of the computer itself or any other technology or technical field (i.e., a technological solution to a technological problem).  Here, the claims recite generic computer components, i.e., a generic computing device having one or more processors and from a user device to perform the claimed method steps and system functions.  The computing device and processors are recited at a high level of generality and are recited as performing generic computer functions customarily used in computer applications.  
Furthermore, the Specification discloses the problem and improvement to mental process of observations, evaluations, and judgments.  The Specification at [0003] discloses shortcomings with providing accurate information for an individual looking to move to an area he or she is not familiar with, and at [0021] discloses “At a high level, systems and methods are disclosed for creating a model and/or safety score(s) using various applicable data (e.g., claims data, catastrophe models (CATs), weather data, crime data, etc.). The models and/or scores could be made available to consumers, through real estate or other property or neighborhood focused websites, who may be interested in purchasing the scores and/or models or through an entity's quote process where it could result in recommendations for additional policies or coverages. When an individual is looking to move to an area he or she is not familiar with, he or she may not be aware of problems that may be typically associated with the area, such as the crime rate, an increased risk of flood or fire, or the like. For example, a prospective buyer may not realize that an area has an increased flood or fire risk. An individual could use the models and/or scores 
Regarding Applicant’s arguments on page 20, that the claims are not directed to a mental process as such steps are not practically performed in the human mind, and in particular a human using pen and paper would not be able to perform claimed functions, the argument is not persuasive.  As an initial matter, just because an idea cannot be performed by practically in the human mind, or with a pen and paper, does not mean it’s not directed towards an abstract idea.  Furthermore, Examiners are directed to continue to use the Mayo Alice framework (incorporated as Steps 2A and Step 2B of the USPTO’s SME) to resolve questions of eligibility and that Examiners should determine whether a claim recites an abstract idea by (1) identifying the claimed concept (the specific claim limitation(s) in the claim under examination that the examiner believes may be an abstract idea), and (2) comparing the claimed concept to the concepts previously identified as abstract ideas by the courts to determine if it is similar (see MPEP 2106.04(a)).
Regarding Applicant’s arguments on page 20, that the claims include “something more,” the Examiner respectfully disagrees.  The additional elements of the claims do not recite significantly more than the abstract idea.  The limitations are directed to an abstract idea and when determining if the claims are directed to significantly more, the additional limitations of 
Applicant further argues, on pages 20-21, that the claims effect an improvement in the functioning of the computer and/or the technology of improving user interfaces for displaying neighborhood safety assessments.  The argument is not persuasive.  As an initial matter, improving the arrangement and display of neighborhood safety assessments data is not a technical solution to a technical problem, but rather is a business process solution to a business process problem.  Furthermore, the pending claims do not describe a technical solution to a technical problem.  The pending claims are directed to solving the problem of providing accurate information for an individual looking to move to an area he or she is not familiar with (see at least [0003] of the Specification). The claims of the instant application describe an improvement to mental process of observations, evaluations, and judgments i.e., determining safety scores and safety assessment, not improvement in the functioning of the computer itself or an improvement to any other technology or technological field.
Regarding Applicant’s arguments on page 21, that the claims include additional elements that amount to “significantly more” than the abstract idea, the Examiner respectfully disagrees.  The Applicant further argues that at least the claim limitation of “generating, by the computing device executing logic via a safety parameter assessment engine comprising a machine learning algorithm trained to generate the neighborhood safety assessment based on the present value for the environmental parameter and based on the value of the social parameter” amounts to significantly more than the abstract idea by improving computer operations in performing a neighborhood safety assessment.  The Examiner respectfully disagrees.  The additional elements of the claims include a computing device having one or more processors; a user device; causing, by the computing device in real time one or more environmental sensors to generate a value; receiving, by the computing device and from a second device associated with the desired geographic area, data; processing via one or more natural language processors of the computing device, one or more terms; the computing device executing logic via a safety parameter assessment engine comprising a machine learning algorithm trained to generate the neighborhood safety assessment based on the present value for the environmental parameter and based on the value of the social parameter; and a visual spatial representation of the social parameter and the environmental parameter.  The additional elements are such that they amount to no more than generally linking the use of the judicial exception to a particular technological environment or field of use (e.g., a computer network) (see MPEP 2106.05(h)).  Furthermore the Examiner notes that the machine learning is recited at a high level of generality such that the additional element of machine learning amounts to no more than generally linking the use of the judicial exception to a particular technological environment or field of use (e.g., a computer network). The claims are considered to amount to nothing more than requiring a generic 
The claims are not patent eligible.
Applicant’s arguments with respect to 35 USC § 103 have been fully considered and are not persuasive.  
Regarding Applicant’s argument on pages 22-23, that the cited art of record does not teach determining which sensors are associated with a desired geographic area and then causing sensors to generate a present value of the environmental parameter, the Examiner respectfully disagrees.  As discussed in the 103 rejection below, Babinowich discloses determining, by the computing device, data sources associated with the desired geographic area and causing, by the computing device in real time, data sources to generate a present value for the environmental parameters, at least at [0039]-[0041], disclosing determining a knowledge database and extracting data from the knowledge database.  Moon discloses that the data sources are one or more environmental sensors at least at col. 13, lines 12-30 and col. 16, lines 34-47, disclosing collecting environmental data via sensors in real time.
Regarding Applicant’s arguments on page 23 regarding the limitations directed to a machine learning algorithm, the arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
For the reasons above, Applicant’s arguments are not persuasive.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 5 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 5 recites the limitation “an insurance report indicating a second value of the environmental parameter.”  The Examiner is unable to find support in the Specification for an insurance report indicating a value of the environmental parameter.  While the Specification at [0055] discloses that the neighborhood safety system may utilize insurance based information to determine or update characteristics/values of safety parameters, the Specification is devoid of any disclose that an insurance report indicates the value of the environmental parameter.  In fact, the Specification at [0056] discloses that “The insurance claims, however, may not necessarily be in a format that a computing system may use to identify, determine, or update characteristics and/or values for various safety parameters.  The insurance claims may be in a natural language format… Consequently, the characteristics and/or values of a safety parameter (e.g., crime) may not be as apparent to the neighborhood safety system 202…the neighborhood safety system 202 may process the insurance claims to identify relevant terms associated with one or more .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7, 9-10, 12-17, and 19-21 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.  Independent claims 1, 14, and 19 are directed to a method (claims 1 and 14) and a system (claim 19).  Therefore, on its face, each independent claim 1, 14, and 19 is directed to a statutory category of invention under Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50 (Jan 7, 2019) (“PEG 2019”).  Under Step 2A, Prong One of the 2019 PEG, claims 1, 14, and 19 recite, in part, a method and a system of mental processes.  Claim 1 recites receiving a request for generating a neighborhood safety assessment, wherein the request is based on at least an environmental parameter and a social parameter; determining based on global positioning system (GPS) data, a desired geographic area for the neighborhood safety assessment; determining one or more environmental sensors associated with the desired geographic area; generate a present value for the environmental parameter; receiving an insurance report; processing one or more terms of the insurance report to identify a value of the social parameter; and a model trained to generate the neighborhood safety assessment based on the present value for the environmental parameter and based on the value of the social parameter, the neighborhood safety assessment for the desired geographic area, wherein the neighborhood safety assessment comprises: a first score for neighborhood safety based on the social parameter, a second score for neighborhood safety based on the environmental parameter, a third score for neighborhood safety based on a holistic assessment of the social parameter and the environmental parameter, and a representation of the social parameter and the environmental parameter.  
Claim 14 recites receiving a request for generating a neighborhood safety assessment, wherein the request is based on at least an environmental parameter and a social parameter; determining based on global positioning system (GPS) data, a desired geographic area for the neighborhood safety assessment; determining one or more environmental sensors associated with the desired geographic area; generate a present value for the environmental parameter; receiving files associated with the desired geographic area and describing the environmental parameter and the social parameter; identify a value of the environmental parameter and a value of the social parameter; a model trained to generate the neighborhood safety assessment based on the value of the environmental parameter and the value of the social parameter, the neighborhood safety assessment for the desired geographic area, wherein the neighborhood safety assessment comprises: a first score for neighborhood safety based on the social parameter, a second score for neighborhood safety based on the environmental parameter, a third score for neighborhood safety based on a holistic assessment of the social parameter and the environmental parameter, and a representation of the social parameter and the environmental parameter.
And, claim 19 recites receive a request for generating a neighborhood safety assessment, wherein the request is based on at least an environmental parameter and a social parameter; determine, based on global positioning system (GPS) data, a desired geographic area for the neighborhood safety assessment; identify one or more environmental sensors associated with the desired geographic area; receive an insurance report; process one or more terms of the insurance report to identify a value of the social parameter; and a model trained to generate the neighborhood safety assessment based on the present value for the environmental parameter and based on the value of the social parameter, the neighborhood safety assessment for the desired geographic area, wherein the neighborhood safety assessment comprises: a first score for neighborhood safety based on the social parameter, a second score for neighborhood safety based on the environmental parameter, a third score for neighborhood safety based on a holistic assessment of the social parameter and the environmental parameter, and a representation of the social parameter and the environmental parameter.  The limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers concepts performed in the human mind, including an observation, evaluation, judgment, and opinion (mental processes), but for the recitation of generic computer components.  The claims as a whole recite a method of mental processes.  The claimed inventions allows for generating a present value for an environmental pattern, identifying one or more terms to identify a value of a social parameter, and generating a neighborhood assessment for a desired geographic area, wherein the neighborhood safety assessment comprises a first score for neighborhood safety based on the social parameter, a second score for neighborhood safety based on the environmental parameter, a third score for 
Under Step 2A, Prong Two of the 2019 PEG, the judicial exception is not integrated into a practical application.  The additional elements of claim 1 include a computing device having one or more processors; a user device; causing, by the computing device in real time one or more environmental sensors to generate a value; receiving, by the computing device and from a second device associated with the desired geographic area, data; processing via one or more natural language processors of the computing device, one or more terms; the computing device executing logic via a safety parameter assessment engine comprising a machine learning algorithm trained to generate the neighborhood safety assessment based on the present value for the environmental parameter and based on the value of the social parameter; and a visual spatial representation of the social parameter and the environmental parameter.  The additional elements of claim 14 include a computing device having one or more processors; a user device; causing, by the computing device in real time one or more environmental sensors to generate a value; receiving, by the computing device, one or more electronic files; processing, using a natural language processor of the computing device and from the one or more electronic files, one or more terms; the computing device executing logic via a safety parameter assessment engine comprising a machine learning algorithm trained to generate the neighborhood safety assessment based on the present value for the environmental parameter and based on the value of the social 
 Accordingly, the combination of the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claims are directed to an abstract idea.
Under Step 2B of the 2019 PEG, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional 
The claims are not patent eligible.
The dependent claims have been given the full two part analysis including analyzing the additional limitations both individually and in combination.  The dependent claim(s) when analyzed both individually and in combination are also held to be patent ineligible under 35 U.S.C. 101 because for the same reasoning as above and the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea.  Dependent claims 2-5, 7, 9-10, 12-13, 15-17, and 20-21 simply help to define the abstract idea.  The additional limitations of the dependent claim(s) when considered individually and as an ordered combination do not amount to significantly more than the abstract idea.
Viewing the claim limitations as an ordered combination does not add anything further than looking at the claim limitations individually.  When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea. Accordingly, claim(s) 1-5, 7, 9-10, 12-17, and 19-21 is/are ineligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 10, 12, and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0086082 (“Babinowich”) in view of US 10,186,134 (“Moon”), in further view of US 2011/0213628 (“Peak”), and in further view of US 20180053110 A1 (“Kang”).
Regarding claim 1, Babinowich discloses a method comprising: receiving, by a computing device having one or more processors and from a user device, a request for generating a neighborhood safety assessment (Home Buyer may want to locate a community where, for example, education has improved.  The computer program providing this information begins by extracting data from a knowledge base.  See at least [0040].  Other assessment types , 
wherein the request is based on at least an environmental parameter and a social parameter (The predictive analytical layer may analyze historical trends to forecast future trends. It allows users to ask where, one, or more, attributes are trending for a particular location or community.  Attributes include (i) safety; (ii) physical health (access to health management facilities, available fresh food and water, local disease outbreaks); (iii) education; (iv) environment; (v) transportation; and/or (vi) affordability.  See at least [0037]-[0039].);
determining, by the computing device, a desired geographic area for the neighborhood safety assessment (Home Buyer may want to locate a community where, for example, education has improved.  The computer program providing this information begins by extracting data from a knowledge base.  See at least [0040].  Allows the user to ask how a particular location, or community, is faring with respect to others.  See at least [0036].  Other assessment types include safety.  See at least [0039].);
determining, by the computing device, data sources associated with the desired geographic area (The computer program begins at the step of the current attribute data module extracting current attribute data from knowledge base.  See at least [0039].  See also FIG. 2, Step ;
causing, by the computing device in real time, data sources to generate a present value for the environmental parameters (The program begins by extracting data pertaining to the current attribute (e.g., education data) from the knowledge base.  Then, the community rating module determines a community rating based on the current attribute data extracted.  See at least [0040]-[0041].  The environmental attribute may be one of the attributes to analyze and collect current data for.  See at least [0039] and [0033].  The Examiner interprets the current attribute data as a present value.);
receiving, by the computing device and from a second device associated with the desired geographic area, a report (The computer program operates to access a knowledge base for attribute data and to determine a community rating based on the extracted data.  The knowledge base may include data from one or more of the following resources: (i) online real-estate research website; (ii) Social media postings; (iii) US census; (iv) standardized test performance, (v) School district statistics; (vi) map data points (e.g. municipal boundaries, School district boundaries, etc.); (vii) SAT score records; (viii) environmental records (US Environmental Protection Agency reports); (ix) disease information from, for example, the US Center for Disease Control; and/or (ix) public transportation data. The knowledge base may include data collected from free public access websites and/or Subscription-based information services providing access to collected data.  See at least [0033].  See also [0039] and FIG. 2, step S255.  Knowledge base may be on a client separate from the Real Estate Computer.  See at least [0020] and FIG. 1, Client 110 including Knowledge Base 111, which is connected via Network 114 to Real Estate Computer 200.  Community rating can be based on attributes extracted from ;
processing, via one or more natural language processors of the computing device, one or more terms of the report to identify a value of the social parameter (Structured and/or unstructured data, categorized by factors associated with corresponding attributes, safety, education, community, transportation, affordability, and health. The unstructured data is processed to determine a score related to each identified factor. The scores for each factor are combined to generate an attribute score, safety, education, community, transportation, affordability, and health shown as elements of attribute score set.  Unstructured data is extracted from public data sets made available through city governments, general census reports, and/or public records.  Unstructured data is extracted, for example, through a cognitive-based machine-learning algorithm such as is employed by commercially available cognitive computing platforms.  See at least [0053].  The Examiner is interpreting unstructured data extracted through cognitive machine-learning algorithm employed by cognitive computing platforms as recognizing via one or more natural language processors.);
generating, by the computing device executing logic via a safety parameter assessment engine comprising a model to generate the neighborhood safety assessment based on the received present value for the environmental parameter and based on the value of the social parameter, the neighborhood safety assessment for the desired geographic area (By using this analytical layer, users can identify community attributes that are , 
wherein the neighborhood safety assessment comprises: a first score for neighborhood safety based on the social parameter (Where multiple attributes are associated with a community score, each attribute has an “attribute score.”  See at least [0041].  Attributes include (i) safety.  See at least [0039].  Factors that have a direct effect on the safety sub-score may include, but are not limited to: (i) police presence; (ii) crime data; and/or (iii) fire data.  See at least [0050].  See also [0057].), 
a second score for neighborhood safety based on the environmental parameter (Factors that have a direct effect on the community Sub-score may include, but are not limited to: (i) street noise; (ii) environmental data (including but not limited to: a) radon levels, b) CO2 emissions, c) nearby garbage dump, d) nearby sewage treatment plant); (iii)homeless data; and/or (iv) proximity to local parks and recreation.  See at least [0050].  See also [0060].), 
a third score for neighborhood safety based on a holistic assessment of the social parameter and the environmental parameter (A representative formula combining attribute scores including health, safety, education, community, transportation, and affordability.  See at least [0064].), and 
a visual spatial representation of the social parameter and the environmental parameter (A retrospective time-series analysis of economic health scores (EHSs) and sub-scores (transportation, health, education, community, safety, and affordability) allows for a look to see how a particular locale has been trending in terms of these six specific measures of economic welfare. A historical view of trends, comparing the past to the present, allows for a comprehensive look at the present status of a particular community’s Sub-scores and overall EHS. The model allows for a “performance review” of a community's Sub-scores and EHSS, presenting the user with actionable information to augment the outcome of the next years sub-scores and EHSs.  See at least [0071].  The Examiner interprets presentation to the user actionable information as a visual spatial representation of the social parameter and the environmental parameter, as it is understood the actionable information is based on the model that allows for a “performance review” of the community’s sub-scores (transportation, health, education, community, safety, and affordability).).

While Babinowich discloses determining a desired geographic area, Babinowich does not expressly disclose determining is based on global positioning system (GPS) data of the user device.  Furthermore, while Babinowich discloses determining, by the computing device, data sources associated with the desired geographic area, Babinowich does not expressly disclose that the data sources are one or more environmental sensors.  Furthermore, while Babinowich an insurance report.  Furthermore, while Babinowich discusses using cognitive-based machine-learning algorithms to extract data (see Babinowich at least at [0053]), and while Babinowich discloses a safety parameter assessment engine that comprises a model, Babinowich does not expressly disclose the model is a machine learning algorithm trained to generate the neighborhood safety assessment.

However, Moon discloses the data sources are one or more environmental sensors; (Home sensor data indicating air or water pollution from several homes may be used to identify the extent or scope of the pollution or impacted area. After which, notifications may be sent those homeowners, or emergency responders may be sent to the impacted area for clean up.  See at least col. 13, lines 12-30.  See also FIG. 1, steps 101-107.  The data may be collected by the sensor in real time.  See at least col. 16, lines 34-47.).
From the teaching of Moon, it would have been obvious to one having ordinary skill in the art before the effective filing date by receiving in from one or more environmental sensors as taught by Moon, in order to improve systems for detecting and responding to catastrophic events (see Moon at least at col. 1, lines 25-38), and to improve the efficiency and accuracy of remedial action to a specific type of event, and to improve impact of the event on persons or belongs that may be alleviated (see at least col. 2, lines 11-28).

While Babinowich discloses determining a desired geographic area, Babinowich does not expressly disclose determining is based on global positioning system (GPS) data of the user device.  Furthermore, while Babinowich discloses receiving a report indicating a value of the an insurance report.  Furthermore, while Babinowich discusses using cognitive-based machine-learning algorithms to extract data (see Babinowich at least at [0053]), and while Babinowich discloses a safety parameter assessment engine that comprises a model, Babinowich does not expressly disclose the model is a machine learning algorithm trained to generate the neighborhood safety assessment.

However, Peak discloses determining is based on global positioning system (GPS) data of the user device (The safety scoring engine may include program instructions stored in the memory for calculating a safety score based on the data indicative of the user location, and user location might be determined via GPS data.  See at least [0179]. The driver has a mobile device (such as a smart phone) that he uses on a daily basis, and the mobile device has built in GPS and wireless features.  See at least [0032]. );
the report is an insurance report (Updating risk scores may be based on the received data, such as the claim data.  For example, the current loss data may include new loss claim data received from an insurance policy holder who has submitted a claim using his or her mobile device.  The data received may be geocoded and formatted so that the existing loss risk data and scoring may be updated.  See at least [0068].  See also FIG. 3B, steps 350-354.  Data mining techniques may be used to locate, identify, and extract location and risk-relevant data for use and manipulation by the system.  See at least [0040].  Automobile insurance policyholders who suffer an accident and need to submit a claim on their policy may use their mobile device to submit claim data to the insurance processing system, and the data may be routed to the scoring engine to update loss risk data (e.g., to provide data about the accident, the location, and the 
From the teaching of Peak, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify Babinowich to determine the desired geographic location based on GPS data of the user device, as taught by Peak, and to modify Babinowich by obtaining parameter data of Babinowich from an insurance report, as taught by Peak, in order to reduce losses and improve safety in high risk areas and to improve pricing and analysis of insurance (see Peak at least at [0002]-[0005] and [0030]).

While Babinowich discusses using cognitive-based machine-learning algorithms to extract data (see Babinowich at least at [0053]), and while Babinowich discloses a safety parameter assessment engine that comprises a model, Babinowich does not expressly disclose the model is a machine learning algorithm trained to generate the neighborhood safety assessment.

However, Kang discloses the model is a machine learning algorithm trained to generate the neighborhood safety assessment
From the teaching of Kang, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the model of Babinowich to be the machine learning algorithm taught by Kang to generate the neighborhood safety assessment, using the machine learning algorithm taught by Kang, in order to improve prediction performance (see Kang at least at [0011]).

Regarding claim 2, the combination of Babinowich, Moon, Peak, and Kang discloses the limitations of claim 1, as discussed above, and Babinowich further discloses receiving, by the computing device and via an electronic storage medium, a past value for the environmental parameter; and comparing the received past value to the received present value of the environmental parameter, wherein the generating the neighborhood safety assessment for the desired geographic area is further based on the comparison of the received past value to the present value (The prediction module may predict or forecast a third community rating by the following steps: determining a first rating based on the current attribute data, and a second community rating based on the historic attribute data.  Determining a third community rating may be then based on the first and second community ratings.  See at least [0038]-[0047] and FIG. 2, Steps S255- S275.  See also [0071] and FIG. 7, illustrating the determination of changes, or deltas, from one historic score 702, 704, 706 to another historic score 704, 706, and to a current score 708.). 

Regarding claim 3, the combination of Babinowich, Moon, Peak, and Kang discloses the limitations of claim 2, as discussed above, and Moon further discloses generating, based on the comparison of the past value to the present value of the environmental parameter, a catastrophe model for the desired geographic area (A machine learning program (or object recognition program) residing on a memory associated with the computing device 10 may be trained to determine actual or estimated extent of a hurricane or other weather event, or other disaster, based upon historical image and sensor data (such as previous or historical home, mobile device, or vehicle sensor data received before, during, and after events).  See at least Col. 8, line 50 to Col. 9, line 4.),
wherein the generating the neighborhood safety assessment is further based on the catastrophe model (The data received from the home sensor can be put in the trained machine learning program to determine 1) that an event threshold has been exceeded or that an event exists; (2) a geographic boundary for an area impacted by the event; and/or (3) a corrective action or response to the event (such as generate and transmit notifications to user mobile devices (i) recommending that they seek shelter, move out of the way of the event (for a moving whether event); or take alternate routes avoiding the area impacted by the event if traveling by vehicle; and/or (ii) determine an estimated amount of damage to insured assets within the area impacted by the event and prepared a proposed insurance claim for the insured's review and approval via their mobile device).  See at least Col. 8, line 50 to Col. 9, line 4.).
From the teaching of Moon, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify Babinowich by generating a catastrophe model, as taught by Moon, in order to improve systems for detecting and responding to catastrophic events (see Moon at least at col. 1, lines 25-38), and to improve the efficiency and accuracy of remedial action to a specific type of event, and to improve impact of the event on persons or belongs that may be alleviated (see at least col. 2, lines 11-28).

Regarding claim 4, the combination of Babinowich, Moon, Peak, and Kang discloses the limitations of claim 1, as discussed above, and Babinowich further discloses the request is further based on one or both of a second environmental parameter or a second social parameter (The predictive analytical layer may analyze historical trends to forecast future trends. It allows users to ask where, one, or more, attributes are trending for a particular location or community.  Attributes include (i) safety; (ii) physical health (access to health management facilities, available fresh food and water, local disease outbreaks); (iii) education; (iv) environment; (v) transportation; and/or (vi) affordability.  See at least [0037]-[0039].); 
wherein the neighborhood safety assessment further comprises: a fourth score for neighborhood safety based on the one or both of the second environmental parameter or the second social parameter (Factors that have a direct effect of the education sub-score may include, but are not limited to: (i) distance to Schools; (ii) graduation rate; (iii) School ratings; (iv) standardized test scores; (iv) range of buses; and/or (v) the number of libraries.  See at least [0050].  The Examiner interprets education sub-score as the second social parameter.), and 
a visual spatial representation of the one or both of the second social parameter and the second environmental parameter (A retrospective time-series analysis of economic health scores (EHSs) and sub-scores (transportation, health, education, community, safety, and affordability) allows for a look to see how a particular locale has been trending in terms of these six specific measures of economic welfare. A historical view of trends, comparing the past to the present, allows for a comprehensive look at the present status of a particular community’s Sub-scores and overall EHS. The model allows for a “performance review” of a community's Sub-scores and EHSS, presenting the user with actionable information to augment the outcome of the next years sub-scores and EHSs.  See at least [0071].  The Examiner interprets presentation to ; and 
wherein the third score for neighborhood safety is further based on a holistic assessment of the social parameter, the environmental parameter, and the one or both of the second environmental parameter or the second social parameter (A representative formula combining attribute scores including health, safety, education, community, transportation, and affordability.  See at least [0064].).

Regarding claim 5, the combination of Babinowich, Moon, Peak, and Kang discloses the limitations of claim 4, as discussed above, and Babinowich further discloses wherein the report further indicates a second value of the environmental parameter (The computer program operates to access a knowledge base for attribute data and to determine a community rating based on the extracted data.  The knowledge base may include data from one or more of the following resources including electronic and online resources.  See at least [0033].  See also [0039] and FIG. 2, step S255.  Community rating can be based on attributes extracted from the knowledge base.  For each community rating, there is a set of factors that are considered in determining the rating.  These attributes are combined to generate a single community rating.  See at least [0041].  Factors that have a direct effect on the community Sub-score may include, but are not limited to: (i) street noise; (ii) environmental data (including but not limited to: a) radon levels, b) CO2 emissions, c) nearby garbage dump, d) nearby sewage treatment plant); (iii) ; and 
	wherein the generating the neighborhood safety assessment for the desired geographic area is further based on the second value of the environmental parameter (The community rating module determines a first community rating based on the current attribute data extracted from the knowledge base.   For each community rating, there is a set of factors that are considered in determining the rating. Where multiple attributes are associated with a community score, each attribute has an “attribute score.” These attribute scores are then combined to generate a single community rating.  See at least [0041].  Factors that have a direct effect on the community Sub-score may include, but are not limited to: (i) street noise; (ii) environmental data (including but not limited to: a) radon levels, b) CO2 emissions, c) nearby garbage dump, d) nearby sewage treatment plant); (iii) homeless data; and/or (iv) proximity to local parks and recreation.  See at least [0050].  See also [0060]. ).

While Babinowich discloses receiving a report indicating a value of the social parameter, Babinowich does not expressly disclose the report is an insurance report.

However, Peak discloses the report is an insurance report (Updating risk scores may be based on the received data, such as the claim data.  For example, the current loss data may include new loss claim data received from an insurance policy holder who has submitted a claim using his or her mobile device.  The data received may be geocoded and formatted so that the existing loss risk data and scoring may be updated.  See at least [0068].  See also FIG. 3B, steps 350-354.  Data mining techniques may be used to locate, identify, and extract location and risk-
From the teaching of Peak, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify Babinowich by obtaining parameter data of Babinowich from an insurance report, as taught by Peak, in order to reduce losses and improve safety in high risk areas and to improve pricing and analysis of insurance (see Peak at least at [0002]-[0005] and [0030]).

Regarding claim 10, the combination of Babinowich, Moon, Peak, and Kang discloses the limitations of claim 1, as discussed above, and Peak further discloses updating, based on the generated assessment of the first neighborhood safety parameter, an insurance policy associated with the insurance report (Automobile insurance policyholders who suffer an accident and need to submit a claim on their policy may use their mobile device to submit claim data to the insurance processing system, and the data may be routed to the scoring engine to update loss risk data (e.g., to provide data about the accident, the location, and the nature of the claimed loss).  See at least [0051].  Updating risk scores may be based on the received data, such as the claim data.  For example, the current loss data may include new loss claim data received from an insurance policy holder who has submitted a claim using his or her mobile device.  The data received may be geocoded and formatted so that the existing loss risk data and scoring may .
From the teaching of Peak, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify Babinowich by updating insurance, as taught by Peak, in order to reduce losses and improve safety in high risk areas and to improve pricing and analysis of insurance (see Peak at least at [0002]-[0005] and [0030]).

Regarding claim 12, the combination of Babinowich, Moon, Peak, and Kang disclose the limitations of claim 1, as discussed above, and Moon further discloses the environmental parameter comprises at least one of: a pollutant level; a pollen level; a precipitation level; a temperature; an indication of humidity; a wind speed or velocity; an indication of a weather event; a seismograph reading; a characteristic of a terrain; and an indication of a microbe or disease presence (In the embodiments using home sensor data to identify air or water pollution at one or more homes, the sensor data indicating pollution may indicate the extent of an event, such as the extent of a chemical or oil spill. For instance, a train carrying chemicals or oil may be derailed and leak the chemicals or oil into a water source, such as a river or creek. The home mounted sensors may ultimately detect that the chemicals or oil have seeped 
From the teaching of Moon, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify Babinowich by including a characteristic of an environmental parameter, as taught by Moon, in order to improve systems for detecting and responding to catastrophic events (see Moon at least at col. 1, lines 25-38), and to improve the efficiency and accuracy of remedial action to a specific type of event, and to improve impact of the event on persons or belongs that may be alleviated (see at least col. 2, lines 11-28).

Claims 19-20 have similar limitations found in claims 1-2 above, and therefore are rejected by the same art and rationale.

Regarding claim 21, the combination of Babinowich, Moon, Peak, and Kang disclose the limitations of claim 1, as discussed above, and Kang further discloses the machine learning algorithm comprises a neural network model trained to generate the neighborhood safety assessment ((A method of predicting crime occurrence in a prediction target region using big data by using a first deep neural network and a second deep neural network to output probability of crime occurrence.  See at least [0017].  See also [0066] and FIG. 6, a hotspot map in which a 
From the teaching of Kang, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the model of Babinowich to be the neural network taught by Kang to generate the neighborhood safety assessment, using neural network taught by Kang, in order to improve prediction performance (see Kang at least at [0011]).

Claims 7 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Babinowich in view of Moon, in further view of Peak, in further view of Kang, and in further view of US 2015/0026088 (“Alber”).
Regarding claim 7, the combination of Babinowich, Cooley, Moon, and Kang discloses the limitations of claim 4, as discussed above.  Babinowich does not expressly disclose receiving, by the computing device and from a third device associated with the desired geographic area, a criminal activity report associated with the desired geographic area and indicating a second value of the social parameter; and wherein generating the neighbor safety assessment for the desired geographic area is further based on the second value of the social parameter.

HohOHowever, Alber discloses receiving, by the computing device and from a third device associated with the desired geographic area, a criminal activity report associated with the desired geographic area and indicating a second value of the social parameter and wherein generating the neighbor safety assessment for the desired geographic area is further based on the second value of the social parameter (The crime data sources include crime data from police departments, crime data from third parties via application programming interfaces (APIs) .
From the teaching of Alber, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify Babinowich by using at least criminal activity report data, as taught by Alber, to obtain a value of a parameter in order to provide a more accurate depiction of crime statistics than predictive statistical models and to provide useful 

Regarding claim 13, the combination of Babinowich, Cooley, Moon, and Kang discloses the limitations of claim 1, as discussed above.  Babinowich does not expressly disclose the social parameter comprises at least one of: a frequency of, a severity of, or a count of a crime or misdemeanor; a frequency, severity, or a count of a civil unrest; a frequency, severity, or a count of a cybercrime; and a count of residents or workers in the desired geographical area with a criminal record.

However, Alber discloses the social parameter comprises at least one of: a frequency of, a severity of, or a count of a crime or misdemeanor; a frequency, severity, or a count of a civil unrest; a frequency, severity, or a count of a cybercrime; and a count of residents or workers in the desired geographical area with a criminal record
From the teaching of Alber, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify Babinowich by using various parameters to specify the social parameter of Babinowich, as taught by Alber, in order to provide a more accurate depiction of crime statistics than predictive statistical models and to provide useful trending information to aid in visually assessing the safety of different areas over a period of time (see Alber at least at [0021]).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Babinowich in view of Moon, in further view of Peak, in further view of Kang, and in further view of US 2007/0043770 (“Goodrich”).
Regarding claim 9, the combination of Babinowich, Cooley, Moon, and Kang disclose the limitations of claim 1, as discussed above.  Babinowich does not expressly disclose receiving a value of a property in the desired geographic area; and determining a quantitative effect of the generated neighborhood safety assessment of the first neighborhood safety parameter on the value of the property in the desired geographic area.

However, Goodrich discloses receiving a value of a property in the desired geographic area (When the system receives the profile or the address of the specific property, it accesses (1) the tax assessor's database to identify comparable properties within a geographic area (which may be defined by the buyer); (2) databases (such as the MLS) of comparable properties currently for sale; and (3) databases of recent sales. See at least [0031].); and 
	determining a quantitative effect of the generated neighborhood safety assessment of the first neighborhood safety parameter on the value of the property in the desired geographic area (the software then applies one or more algorithms, taking into consideration several factors, such as sales history, the relationship of sales history to assessed values, the relationship of sale prices to listing prices, and relevant environmental factors, such as crime rates, School systems, and proximity to other positive or negative elements (e.g., noise from freeways, proximity to a waste transfer station, proximity to an airport and flight path, and so on). In this way, it will give a buyer an estimate of what an assessor might appraise the property for in the event of a purchase.  See at least [0031].).
From the teaching of Goodrich, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify Babinowich by determining effect of neighborhood safety parameter on the value of property, as taught by Goodrich, in order to analyze and compare properties and to give buyer an estimate of what an assessor might appraise the property based on the various factors (see Goodrich at least at [0031] and [0015]-[0016]).  Since the claimed invention is merely a combination of old elements, and in the combination, each element merely would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Babinowich in view of US 9,497,585 (“Cooley”), in further view of Moon, and in further view of Kang.
Regarding claim 14, Babinowich discloses a method comprising: receiving, by a computing device having one or more processors and from a user device, a request for generating a neighborhood safety assessment (Home Buyer may want to locate a community , 
wherein the request is based on at least an environmental parameter and a social parameter (The predictive analytical layer may analyze historical trends to forecast future trends. It allows users to ask where, one, or more, attributes are trending for a particular location or community.  Attributes include (i) safety; (ii) physical health (access to health management facilities, available fresh food and water, local disease outbreaks); (iii) education; (iv) environment; (v) transportation; and/or (vi) affordability.  See at least [0037]-[0039].);
determine, by the computing device, a desired geographic area for the neighborhood assessment (Home Buyer may want to locate a community where, for example, education has improved.  The computer program providing this information begins by extracting data from a knowledge base.  See at least [0040].  Allows the user to ask how a particular location, or community, is faring with respect to others.  See at least [0036].  Other assessment types include safety.  See at least [0039].); 
determining, by the computing device, data sources associated with the desired geographic area (The computer program begins at the step of the current attribute data module  knowledge base.  See at least [0039].  See also FIG. 2, Step S255.  The computer program operates to access knowledge base for attribute data and to determine a community rating based on the extracted attribute data.  See at least [0033].);
causing, by the computing device in real time, data sources to generate a present value for the environmental parameters (The program begins by extracting data pertaining to the current attribute (e.g., education data) from the knowledge base.  Then, the community rating module determines a community rating based on the current attribute data extracted.  See at least [0040]-[0041].  The environmental attribute may be one of the attributes to analyze and collect current data for.  See at least [0039] and [0033].  The Examiner interprets the current attribute data as a present value.);
receiving, by the computing device, one or more electronic files associated with the desired geographic area (The computer program operates to access a knowledge base for attribute data and to determine a community rating based on the extracted data.  The knowledge base may include data from one or more of the following resources: (i) online real-estate research website; (ii) Social media postings; (iii) US census; (iv) standardized test performance, (v) School district statistics; (vi) map data points (e.g. municipal boundaries, School district boundaries, etc.); (vii) SAT score records; (viii) environmental records (US Environmental Protection Agency reports); (ix) disease information from, for example, the US Center for Disease Control; and/or (ix) public transportation data. The knowledge base may include data collected from free public access websites and/or Subscription-based information services providing access to collected data.  See at least [0033].  See also [0039] and FIG. 2, step S255.  Knowledge base may be on a client separate from the Real Estate Computer.  See at least [0020] and FIG. 1, Client 110 including Knowledge Base 111, which is connected via Network 114 to  
and describing the environmental parameter and the social parameter (Community rating can be based on attributes extracted from the knowledge base.  For each community rating, there is a set of factors that are considered in determining the rating.  These attributes are combined to generate a single community rating.  See at least [0041].  By using this analytical layer, users can identify community attributes that are prone to change and exploit this information to make decisions about investment. The predictive analytical layer may analyze historical trends to forecast future trends. It allows users to ask where, one, or more, attributes are trending for a particular location or community.  Attributes include (i) safety; (ii) physical health (access to health management facilities, available fresh food and water, local disease outbreaks); (iii) education; (iv) environment; (v) transportation; and/or (vi) affordability.  See at least [0037]-[0039].  The community rating module determines a first community rating based on the current attribute data extracted from the knowledge base.   For each community rating, there is a set of factors that are considered in determining the rating. Where multiple attributes are associated with a community score, each attribute has an “attribute score.” These attribute scores are then combined to generate a single community rating.  See at least [0041]); and
processing, via a natural language processor of the computing device, the one or more electronic files (Structured and/or unstructured data, categorized by factors associated , 
to identify a value of the environmental parameter and a value of the social parameter (The computer program operates to access a knowledge base for attribute data and to determine a community rating based on the extracted data.  The knowledge base may include data from one or more of the following resources: (i) online real-estate research website; (ii) Social media postings; (iii) US census; (iv) standardized test performance, (v) School district statistics; (vi) map data points (e.g. municipal boundaries, School district boundaries, etc.); (vii) SAT score records; (viii) environmental records (US Environmental Protection Agency reports); (ix) disease information from, for example, the US Center for Disease Control; and/or (ix) public transportation data. The knowledge base may include data collected from free public access websites and/or Subscription-based information services providing access to collected data.  See at least [0033].  See also [0039] and FIG. 2, step S255.  Knowledge base may be on a client separate from the Real Estate Computer.  See at least [0020] and FIG. 1, Client 110 including Knowledge Base 111, which is connected via Network 114 to Real Estate Computer 200.  ;
generating, by the computing device executing logic via a safety parameter assessment engine comprising a model to generate the neighborhood assessment based on the value of the environmental parameter and the value of the social parameter, the neighborhood safety assessment for the desired geographic area, wherein the neighborhood safety assessment comprises: a first score for neighborhood safety based on the social parameter (Where multiple attributes are associated with a community score, each attribute has an “attribute score.”  See at least [0041].  Attributes include (i) safety.  See at least [0039].  , 
a second score for neighborhood safety based on the environmental parameter (Factors that have a direct effect on the community Sub-score may include, but are not limited to: (i) street noise; (ii) environmental data (including but not limited to: a) radon levels, b) CO2 emissions, c) nearby garbage dump, d) nearby sewage treatment plant); (iii)homeless data; and/or (iv) proximity to local parks and recreation.  See at least [0050].  See also [0060].), 
a third score for neighborhood safety based on a holistic assessment of the social parameter and the environmental parameter (A representative formula combining attribute scores including health, safety, education, community, transportation, and affordability.  See at least [0064].), and 
a visual spatial representation of the social parameter and the environmental parameter (A retrospective time-series analysis of economic health scores (EHSs) and sub-scores (transportation, health, education, community, safety, and affordability) allows for a look to see how a particular locale has been trending in terms of these six specific measures of economic welfare. A historical view of trends, comparing the past to the present, allows for a comprehensive look at the present status of a particular community’s Sub-scores and overall EHS. The model allows for a “performance review” of a community's Sub-scores and EHSS, presenting the user with actionable information to augment the outcome of the next years sub-scores and EHSs.  See at least [0071].  The Examiner interprets presentation to the user actionable information as a visual spatial representation of the social parameter and the environmental parameter, as it is understood the actionable information is based on the model .

While Babinowich discloses determining a desired geographic area, Babinowich does not expressly disclose determining is based on global positioning system (GPS) data of the user device.  Furthermore, while Babinowich discloses determining, by the computing device, data sources associated with the desired geographic area, Babinowich does not expressly disclose that the data sources are one or more environmental sensors.  Furthermore, while Babinowich discloses processing via a natural language processor of the computing device the one or more electronic files, Babinowich does not expressly disclose that the data processed is one or more terms of the one or more electronic files.  Furthermore, while Babinowich discusses using cognitive-based machine-learning algorithms to extract data (see Babinowich at least at [0053]), and while Babinowich discloses a safety parameter assessment engine that comprises a model, Babinowich does not expressly disclose the model is a machine learning algorithm trained to generate the neighborhood safety assessment.

However, Cooley discloses determining is based on global positioning system (GPS) data of the user device (Identifying, based on location information received from the mobile computing devices, geographical regions where the emergencies associated with the emergency communications occurred.  See at least col. 13, lines 41-48 and FIG. 4, step 404.  Location information may include data obtained from a variety of mobile-positioning systems. For example, location information may include data obtained using network-based positioning, SIM-based positioning, trilateration (e.g., GPS), multilateration (e.g., GSM localization), 
 the data recognized is one or more terms of the one or more electronic files (Recording of an emergency communication may be stored in database as emergency communication data. As part of establishing the safety rating for a geographical region, ratings module may analyze the recording of one or more emergency communications to determine the intensity of the emergency communications. Ratings module may determine the intensity of an emergency communication by analyzing a recording for a volume of the caller, a duration of the call, Natural Language Processed ( NLP) key words (e.g., expletives) in the recording, and/or any other information about the recording to determine the intensity of the emergency communication. Ratings module may use the information about the intensity of the emergency in calculating an empirical safety score for a geographical region.  See at least col. 14, line 58 to col. 15, line 6.  See also col. 19, lines 25-61).
From the teaching of Cooley, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify Babinowich to determine the desired geographic location based on GPS data of the user device, as taught by Cooley, and to modify Babinowich by using a natural language processor to indicate a value of the parameter of Babinowich, using the technique of Cooley, in order to provide for a more efficient and effective mechanism for obtaining an dusing information about crimes and emergencies (see Cooley at least at col. 1, lines 6-47; and Cooley at least at col. 5, lines 25-32).

While Babinowich discloses determining, by the computing device, data sources associated with the desired geographic area, Babinowich does not expressly disclose that the data sources are one or more environmental sensors.  Furthermore, while Babinowich discusses using cognitive-based machine-learning algorithms to extract data (see Babinowich at least at [0053]), and while Babinowich discloses a safety parameter assessment engine that comprises a model, Babinowich does not expressly disclose the model is a machine learning algorithm trained to generate the neighborhood safety assessment.

However, Moon discloses the data sources are one or more environmental sensors; (Home sensor data indicating air or water pollution from several homes may be used to identify the extent or scope of the pollution or impacted area. After which, notifications may be sent those homeowners, or emergency responders may be sent to the impacted area for clean up.  See at least col. 13, lines 12-30.  See also FIG. 1, steps 101-107.  The data may be collected by the sensor in real time.  See at least col. 16, lines 34-47.).
From the teaching of Moon, it would have been obvious to one having ordinary skill in the art before the effective filing date by receiving in from one or more environmental sensors as taught by Moon, in order to improve systems for detecting and responding to catastrophic events (see Moon at least at col. 1, lines 25-38), and to improve the efficiency and accuracy of remedial action to a specific type of event, and to improve impact of the event on persons or belongs that may be alleviated (see at least col. 2, lines 11-28).

While Babinowich discusses using cognitive-based machine-learning algorithms to extract data (see Babinowich at least at [0053]), and while Babinowich discloses a safety  a machine learning algorithm trained to generate the neighborhood safety assessment.

However, Kang discloses the model is a machine learning algorithm trained to generate the neighborhood safety assessment (A method of predicting crime occurrence in a prediction target region using big data by using a first deep neural network and a second deep neural network to output probability of crime occurrence.  See at least [0017].  See also [0066] and FIG. 6, a hotspot map in which a prediction result of the crime occurrence prediction method according to the present invention is displayed.  See also FIG. 5, para. [0061]-[0064] and FIG. 5.  The Examiner interprets deep neural networks as a machine learning algorithm.).
From the teaching of Kang, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the model of Babinowich to be the machine learning algorithm taught by Kang to generate the neighborhood safety assessment, using the machine learning algorithm taught by Kang, in order to improve prediction performance (see Kang at least at [0011]).

Regarding claim 15, the combination of Babinowich, Cooley, Moon, and Kang discloses the limitations of claim 14, as discussed above, and Babinowich further discloses the request is further based on one or both of a second environmental parameter or a second social parameter (The predictive analytical layer may analyze historical trends to forecast future trends. It allows users to ask where, one, or more, attributes are trending for a particular location or community.  Attributes include (i) safety; (ii) physical health (access to health management ; 
wherein the neighborhood safety assessment further comprises: a fourth score for neighborhood safety based on the one or both of the second environmental parameter or the second social parameter (Factors that have a direct effect of the education sub-score may include, but are not limited to: (i) distance to Schools; (ii) graduation rate; (iii) School ratings; (iv) standardized test scores; (iv) range of buses; and/or (v) the number of libraries.  See at least [0050].  The Examiner interprets education sub-score as the second social parameter.), and 
a visual spatial representation of the one or both of the second social parameter and the second environmental parameter (A retrospective time-series analysis of economic health scores (EHSs) and sub-scores (transportation, health, education, community, safety, and affordability) allows for a look to see how a particular locale has been trending in terms of these six specific measures of economic welfare. A historical view of trends, comparing the past to the present, allows for a comprehensive look at the present status of a particular community’s Sub-scores and overall EHS. The model allows for a “performance review” of a community's Sub-scores and EHSS, presenting the user with actionable information to augment the outcome of the next years sub-scores and EHSs.  See at least [0071].  The Examiner interprets presentation to the user actionable information as a visual spatial representation of the social parameter and the environmental parameter, as it is understood the actionable information is based on the model that allows for a “performance review” of the community’s sub-scores (transportation, health, education, community, safety, and affordability).); and 
wherein the third score for neighborhood safety is further based on a holistic assessment of the social parameter, the environmental parameter, and the one or both of the second environmental parameter or the second social parameter (A representative formula combining attribute scores including health, safety, education, community, transportation, and affordability.  See at least [0064].).

Regarding claim 16, the combination of Babinowich, Cooley, Moon, and Kang disclose the limitations of claim 14, as discussed above, and Babinowich further discloses updating, based on the present value of the environmental parameter, the neighborhood safety assessment of the desired geographic area (By using this analytical layer, users can identify community attributes that are prone to change and exploit this information to make decisions about investment. The predictive analytical layer may analyze historical trends to forecast future trends. It allows users to ask where, one, or more, attributes are trending for a particular location or community.  Attributes include (i) safety; (ii) physical health (access to health management facilities, available fresh food and water, local disease outbreaks); (iii) education; (iv) environment; (v) transportation; and/or (vi) affordability.  See at least [0037]-[0039].  The community rating module determines a first community rating based on the current attribute data extracted from the knowledge base.   For each community rating, there is a set of factors that are considered in determining the rating. Where multiple attributes are associated with a community score, each attribute has an “attribute score.” These attribute scores are then combined to generate a single community rating.  See at least [0041].).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Babinowich in view of Cooley, in further view of Moon, in further view of Kang, and in further view of Alber.
Regarding claim 17, the combination of Babinowich, Cooley, Moon, and Kang disclose the limitations of claim 15, as discussed above.  Babinowich does not expressly disclose wherein the one or more electronic files comprises at least one of: a criminal activity report associated with the desired geographical area; or an insurance claim associated with the desired geographic area.

However, Alber discloses wherein the one or more electronic files comprises at least one of: a criminal activity report associated with the desired geographical area; or an insurance claim associated with the desired geographic area (The crime data sources include crime data from police departments, crime data from third parties via application programming interfaces (APIs) or other web services. Crime data may be imported as various data formats, such as a CSV or JSON file. Some cities provide public access to some or all of their crime report data. While cities may record crime incidents using different fields of data, the crime assessment tool can interpret the different fields to generate useful statistics. Crime data sources may include more timely crime data such as crime data imported by crawling or scraping websites or social media. For example, many cities have crime blotter services--either official, run by news outlets, or private citizens--that report on crimes shortly after incidents occur, or in some instances as the incident is occurring. Some of the crime blotter services may be available as a Really Simple Syndication (RSS) feed that can be easily imported into the crime assessment tool. For other crime blotters, the information may be imported using other techniques, such as a commonly known technique of web scraping. Typically, the information obtained from blotters may be more timely than other data sources, but may be less comprehensive than the crime data obtained from other data sources, such as police departments. Crime data sources 104 may also .
From the teaching of Alber, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify Babinowich by using at least criminal activity report data, as taught by Alber, in order to provide a more accurate depiction of crime statistics than predictive statistical models and to provide useful trending information to aid in visually assessing the safety of different areas over a period of time (see Alber at least at [0021]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
“Deep Learning 3 things you need to know,” MathWorks, dated July 18, 2017 https://www.mathworks.com/discovery/deep-learning.html (hereinafter “MathWorks”) discloses machine learning in the form of deep learning using neural networks.
US 2018/0189913 (“Knopp”) discloses a computerized method for monitoring, analyzing, normalizing, applying, predicting, etc., various conditions, and the method may also include generating a location-score at a specified location and/or a safety-score for an individual, object, and/or asset at the specified location.
DEFINITION Cognitive Computing by TechTarget, dated July 2018 https://searchenterpriseai.techtarget.com/definition/cognitive-computing#:~:text=The%20term%20cognitive%20computing%20is,aim%20to%20simul
Evelyn L. Kent, “Cognitive computing The human benefit of natural language processing” dated May 31, 2016, https://www.kmworld.com/Articles/News/News-Analysis/Cognitive-computing--The-human-benefit-of-natural-language-processing-111268.aspx#:~:text=Natural%20language%20processing%20(NLP)%20is,process%20and%20understand%20human%20language.&text=Other%20deep%20technical%20processes%20behind,and%20statistics%20across%20training%20corpora. (hereinafter “Kent”) discloses Natural language processing (NLP) is a core ability of cognitive computing systems and is often defined as helping computers process and understand human language.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAVEN E ZEER whose telephone number is (313)446-6606.  The examiner can normally be reached on Monday - Friday 8-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett M Sigmond can be reached on (303) 297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/R.E.Z./Examiner, Art Unit 3694                                                                                                                                                                                                        
/ELDA G MILEF/Primary Examiner, Art Unit 3694